Plaintiff, the owner of certain real estate in Stephens county, a portion of which had been platted as a town site and lots leased to proposed occupants for construction of buildings thereon, brought suit against Ruey McMillan, lessee, to recover ground rental alleged to be due. It was alleged that the lease contract provided that the buildings were to be forfeited to plaintiff if rent was not paid.
The City National Bank of Duncan, which held a chattel mortgage on the buildings, was made defendant. Plaintiff sued out a writ of attachment, which was levied upon the buildings. Plaintiff prayed that his lien be declared a prior lien to that of the bank, and for foreclosure. The bank filed its cross-petition, praying that its lien be adjudged a prior lien and for foreclosure. Judgment was for plaintiff foreclosing his attachment lien, but the bank's mortgage was adjudged to be the prior and superior lien, and plaintiff appealed. The priority of the liens is the only question involved.
Plaintiff offered evidence tending to show that the lease contract with McMillan was oral, and that it was agreed that plaintiff should have a lien on the buildings for unpaid ground rental. No showing was made that the bank had notice of such agreement.
It is sufficient to say that if plaintiff had a lien by reason of the oral contract, it was waived by the attachment proceedings and the foreclosure of the attachment lien, for the reason that the two liens are inconsistent and cannot co-exist in the same property. Crismon, Sheriff, v. Barse Livestock Commission Co., 17 Okla. 117, 87 P. 876; Ellis v. Smith,25 Okla. 234, 105 P. 653; Rooney v. McPherson, 38 Okla. 410,133 P. 212; Johnson v. Jones, 39 Okla. 323, 135 P. 12.
Some contention is made that by reason of the ownership of the land, the plaintiff was in possession of the buildings, and, therefore, the bank took its chattel mortgage with notice of plaintiff's equitable rights. Plaintiff's evidence was that he was not the owner of the buildings, but that they were owned and leased by McMillan to tenants.
It is clear from the evidence that the bank's lien was prior to plaintiff's attachment lien, and the judgment is affirmed.
By the Court: It is so ordered.